Citation Nr: 0620800	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 15, 
2000, for the grant of service connection for prostate 
cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at an April 2006 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.

Following transfer of the veteran's claims folder to the 
Board, the veteran submitted additional medical evidence to 
the Board.  The veteran specifically waived review of this 
evidence by the RO by memorandum dated in April 2006.  See 38 
C.F.R. § 20.1304 (2005).  The evidence consisted of duplicate 
1999 VA treatment records previously considered by the RO.  

Also, in April 2006 correspondence, the veteran's 
representative submitted claims for entitlement to service 
connection for coronary artery disease, secondary to service-
connected diabetes mellitus and entitlement to an increased 
rating based on convalescence for bypass surgery associated 
with coronary artery disease.   These claims have not been 
developed for appellate review and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The veteran's prostate cancer was manifested no earlier 
than 1999.

2.  He filed a claim of entitlement to service connection for 
prostate cancer on December 15, 2000.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
December15, 2000, for the grant of service connection for 
prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2003 and April 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, Nos. 19 Vet. App. 473 (2006).  
The Board specifically finds, however, that the veteran is 
not prejudiced in this case as his claim is for entitlement 
to an earlier effective date for the grant of a total rating 
and he has been given specific notice with respect to those 
elements of a service-connection claim pertinent to his 
current claim.  Thus, the lack of notice of additional 
benefits that stem from the grant of service connection 
cannot prejudice him.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim.  Additionally, a supplemental 
statement of the case was issued in April 2005, making the 
proper VCAA notice pre-decisional as required by Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and before the Board.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Analysis

The veteran served on active duty from July 1968 to June 
1970.  He served in the Republic of Vietnam for part of his 
period of service.

The veteran contends that he is entitled to an effective date 
prior to December 15, 2000, for service connection for 
prostate cancer.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a presumptive basis, shall be the date entitlement arose, 
if the claim is received within one year after separation 
from active duty; otherwise, the effective date shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(ii) (2005).

The veteran's claim for service connection for prostate 
cancer was received on December 15, 2000.  Service connection 
was granted on a presumptive basis by way of a rating 
decision in February 2002.  The effective date for his claim 
was set as December 15, 2000, the date of receipt of the 
claim.  There is no application prior to that date.

The veteran provided testimony at an RO hearing in October 
2005 and at a hearing before the undersigned Veterans Law 
Judge in April 2006.  He essentially indicated that he 
believed the effective date of his claim should be 
retroactive to the date of his initial diagnosis of prostate 
cancer which was in November 1999 or surgical treatment of 
the cancer in February 2000.  

VA medical treatment records dated in November 1999 show that 
the veteran was diagnosed with prostate cancer.  Medical 
treatment records from Walter Reed Hospital dated in February 
2000 show that the veteran underwent a retropubic 
prostatectomy.  

The Board notes that prostate cancer was added to the list of 
diseases associated with exposure to herbicide agents on 
November 7, 1996.  See 61 Fed. Reg. 57586-57589.  Under 38 
C.F.R. § 3.186, there is a limited exception to the statutory 
provisions governing the assignment of effective dates for 
Vietnam veterans who have a covered herbicide disease.  See 
Nehmer v. United States Veterans' Administration, No. CV-86-
6160 (TEH) (N.D. Cal. May 17, 1991).  The veteran, however, 
does not meet the requirements under Nehmer.  The veteran was 
not denied compensation for prostate cancer between September 
25, 1985, and May 3, 1989; the veteran's claim for service 
connection was not pending before VA on May 3, 1989, nor was 
it received by VA between May 3, 1989, and the effective date 
of the statute or regulation establishing a presumption of 
service connection for prostate cancer; and the veteran's 
claim was not received within one year from the date of his 
separation from service.  When none of the requirements is 
met, which is the case here, the effective date of the award 
shall be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.  See 38 C.F.R. § 3.186.  Therefore, the veteran's 
argument that the effective date of service connection for 
his prostate cancer should be either the date of diagnosis in 
November 1999 or treatment in February 2000 is without legal 
merit.

The regulation allowing for an award of service connection 
for prostate cancer based on a presumption of herbicide 
exposure was enacted prior to both the discovery of the 
veteran's cancer and his claim.  Under such circumstances, 
where the veteran did not meet the requirements for the award 
based on prostate cancer at the time of the regulatory 
addition of prostate cancer as a presumptive disease, the 
award of service connection is made effective from the date 
of claim or the date entitlement is shown, whichever is 
later.  See Nehmer, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 
1991); 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.114, 3.400.  Here, 
the claim was not filed until April 25, 2002, which is the 
date the RO awarded service connection.  Thus, applying the 
statute and the regulations cited above, the veteran is not 
entitled to an effective date earlier than December 15, 2000, 
for the award of service connection for prostate cancer.


ORDER

Entitlement to an effective date earlier than December 15, 
2000, for the grant of service connection for prostate cancer 
is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


